Citation Nr: 0022683	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for  
temporal lobe, partial-complex seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Chicago, Illinois; the claims file has since been 
transferred to the Phoenix, Arizona, RO.


FINDING OF FACT

The veteran failed, without good cause, to report for VA 
examinations scheduled in April, May, June and July 2000; 
such examinations were necessary to the adjudication of 
benefits.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for a service-connected 
history of temporal lobe/partial-complex seizure disorder 
must be denied as a matter of law.  38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The RO established service connection and assigned a 20 
percent evaluation for a seizure disorder, effective February 
11, 1984.  That evaluation has remained in place to date.  

By way of history, in June 1988 the RO notified the veteran 
of routine future examination and advised her that if she 
failed to report without adequate reason her benefits would 
be reduced or discontinued.  The veteran failed to report for 
that examination but later argued she had not received 
notification thereof.  The RO accordingly rescheduled an 
examination.  The veteran appeared and the RO denied increase 
based on the conducted examination.

In July 1990 the veteran requested an increase.  The RO 
scheduled an examination for September 1990 but the veteran 
called to cancel by reason of illness and financial inability 
to appear.  The RO denied the claim based on the veteran's 
failure to report and advised her that no further action 
could be taken unless she informed VA of her willingness to 
report for examination.  In November 1990 the RO rescheduled 
the examination and again notified the veteran that if she 
failed to report her claim would be disallowed or she would 
received a lower benefit than otherwise entitled.  The 
December 1990 notice is of record; the veteran failed to 
report without stating any cause and the RO denied the claim.  

In January 1991, the veteran requested that the examination 
be rescheduled and the RO complied; the veteran failed to 
report for examination scheduled in March 1991 and the RO 
again denied her claim.  In July 1991 the veteran requested 
another appointment, stating she had missed past appointments 
due to hospitalization.  In August 1991 the RO again advised 
the veteran of the consequences of a failure to report for 
examination.  The RO scheduled examination for September 
1991.

The veteran reported for testing that was to be conducted in 
connection with examination, however, a report of contact in 
the claims file notes that she failed to follow procedures 
and instructions of which she was pre-informed.  
Specifically, the requested testing was an 
electroencephalogram, requiring access to the veteran's 
scalp.  She arrived wearing hairpieces that both the 
technician and the physician opined would interfere with 
testing.  The veteran refused to remove them and left without 
the required testing being conducted.  Documentation in the 
claims file shows that she failed to appear for the 
neurologic portion of the examination.  The RO thus denied 
her claim. 

In January 1992 the RO rescheduled the veteran for 
examination.  She advised that she was moving and requested 
examination closer to her new residence.  The request for 
rescheduled examination in July 1992 was withdrawn as the 
veteran had Reserve duty.  Examination was rescheduled for 
September; the veteran was advised of the consequences of 
failure to report.  She appeared for that examination and the 
RO denied her claim based on the conclusions reached therein.

In May 1994 the veteran again requested an increase.  Later 
that month the RO advised her of the consequences of her 
failure to report for scheduled examination.  She failed 
without good cause to report for examination scheduled in 
June 1994.  In December 1994 she stated she was willing to 
report for examination.  In January 1998, the veteran 
appeared for neurologic examination.  That examiner noted 
that the veteran's history of recent episodes sounded less 
like seizures and more like hyperventilatory attacks of a 
sort.  That examiner opined "I suspect more likely that 
these are on a functional basis.  Further workup would be 
needed to delineate the problem."  The RO requested 
additional examination for April 2000.  

The veteran did not appear for examinations scheduled in 
April or May 2000; however, a new address was noted and the 
examination notifications were resent to the veteran's most 
recent address of record.  She failed to report for 
examinations scheduled in June and July 2000.

A Report of Contact dated in July 2000, notes that the 
veteran reported that she had "missed accidentally" an 
examination scheduled on July 1, 2000, and she requested that 
the examination be rescheduled as soon as possible.

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Where a claim is well grounded, VA has a duty to 
assist the veteran the development of the claim by obtaining 
relevant records that could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a) 
(West 1991).  The duty to assist is not, however, a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
record is inadequate to render a fully informed decision, 
examination is necessary.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990); see also Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

In this case, the current severity of the veteran's seizure 
disorder is unclear.  A review of the claims file reveals a 
report of VA examination in 1993 and some private evidence 
dated in 1995 relevant to seizures.  The only recent evidence 
is the report of VA examination dated in January 1998, at 
which time the examiner commented that the veteran's reported 
symptoms did not appear to be seizures and that further 
evaluation was indicated.  Thus, further examination was 
necessary to ensure an adequate record and proper 
adjudication of the veteran's claim.

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or re-examination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In this case, the veteran failed to report for scheduled 
examinations from April to July 2000.  After she failed to 
report for the first set of examinations, such were 
rescheduled with notice sent to an updated address, 
identified as her most current address of record at that 
time.  In this case there is no indication that the veteran 
did not receive notice of either set of examinations 
scheduled.  There is a "presumption of regularity" under 
which it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)); see also Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

The Report of Contact dated in July 2000 again notes an 
address change and that the veteran requested rescheduling.  
However, she did not provide good cause, only that she had 
"missed" the appointment.  The Board here notes that while 
the veteran's address apparently changed at various points, 
there is no indication that any notice of scheduled 
examinations was ever returned as undeliverable, and that in 
any event the RO took steps to ensure that she was notified 
of examinations at her correct address.  The record shows a 
pattern in which the veteran has failed to provide any 
statement as to good cause after failing to report for 
scheduled examinations.  The veteran has repeatedly been 
advised of the consequences of a failure to report for 
examination scheduled to determine the current status of her 
seizure disorder.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); Connolly v. Derwinski, 1 Vet. App. 566 (1991).  As 
such, the provisions of 38 C.F.R. § 3.655(a),(b) require that 
her claim for increase be denied.  

In sum, this is an increased rating claim where the requested 
examination evidence was necessary to rate the disability.  
As the veteran failed to report without good cause, her 
appeal is denied.  38 C.F.R. § 3.655(b).


ORDER

An evaluation in excess of 20 percent for temporal lobe, 
partial-complex seizure disorder is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

